Pek Curiam,
The decedent executed, some time before his death, an obscure and inartificial will by which he gave legacies to John Mills, to his son, Thomas, the appellant, and to Bethseda Church, in trust. The first of these he charged upon his estate. The second and tlfird are not so charged expressly. Whether there is a gift of the residue is a question about which the parties differ. The only question presented by this appeal is whether the legacy to Mills is a charge upon testator’s real estate. It is so made by the testator by the use of the words, “ I order that John Mills unto his own use the sum of one thousand dollars out of the estate.” These words are not repeated in the other legacies and whether they extend to and effect the legacies to Thomas and to Bethseda Church must depend on the construction of the will. The same may be said about the residue of Ms estate. It is not given in terms to a residuary legatee. The question whether the testator did not die intestate as to such residue is an open one therefore, but one which will probably be presented and decided in a short time in the orphans’ court. There is some reason for thinkhig that all the testator intended to give to Bethseda Church was $1,000 for keeping certain graves in order and then for repairmg “ the grave yard and the Church ” with so much of the income from the legacy as was. not needed for the care of the graves first mentioned by the testator. But this question is not before us and we express no opmion upon it. The decree is affirmed. As it relates only to the legacy to Mills, the effect of tMs decree is limited to the same subject. *